DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,440,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the broadly written claims of US Patent No. 11,440,555 anticipate the more narrowly limitations of the claims of the current application.
Claim 1 of the current application corresponds to claim 1 of US Patent No. 11,440,555.
Claim 3 of the current application corresponds to claim 1 of US Patent No. 11,440,555.
Claim 4 of the current application corresponds to claim 1 of US Patent No. 11,440,555.
Claim 5 of the current application corresponds to claim 12 of US Patent No. 11,440,555.
Claim 6 of the current application corresponds to claim 10 of US Patent No. 11,440,555.
Claim 7 of the current application corresponds to claim 6 of US Patent No. 11,440,555.
Claim 8 of the current application corresponds to claim 7 of US Patent No. 11,440,555.
Claim 9 of the current application corresponds to claim 8 of US Patent No. 11,440,555.
Claim 10 of the current application corresponds to claim 10 of US Patent No. 11,440,555.
Claim 12 of the current application corresponds to claim 7 of US Patent No. 11,440,555.
Claim 13 of the current application corresponds to claim 12 of US Patent No. 11,440,555.
Claim 14 of the current application corresponds to claim 7 of US Patent No. 11,440,555.
Claim 15 of the current application corresponds to claim 14 of US Patent No. 11,440,555.
Claim 16 of the current application corresponds to claim 15 of US Patent No. 11,440,555.
Claim 18 of the current application corresponds to claim 10 of US Patent No. 11,440,555.
Claim 19 of the current application corresponds to claim 19 of US Patent No. 11,440,555.
Claim 20 of the current application corresponds to claim 18 of US Patent No. 11,440,555.
Claims 2, 11, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 15 of U.S. Patent No. 11,440, 555 in view of Crowell et al. (US Pub No. 2007/0143002). 
	Regarding claims 2, 11, and 17, US Patent No. 11,440,555 does not teach comparing maneuver scores in a fleet management.
	Crowell teaches comparing driver scores in a fleet to determine unsafe driving habits (See [0064]). It would be obvious to a person of ordinary skill in the art to modify US Pat No. 11,440,555 to include Crowell’s teachings to optimize efficiency.

Relevant Prior Art:
Duncan et al. (US Pub No. 2015/0158495)
Sathyanarayana (US Pub No. 2018/0075309)
Sambo et al. (US Pub No. 2020/0057894)
Pohl (US Pub NO. 2020/0057896)
Wissing et al. (US Pub NO. 2020/0269843)
Cook et al. (US Pat No. 9,594,725)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683